 

SECOND WAIVER

 

WHEREAS, the undersigned holders constitute the beneficial owners (“Holders”) of
100% of the issued and outstanding Series A Convertible Preferred Stock, $0.001
par value per share (“Series A Stock”) of Optex Systems Holdings, Inc.
(“Company”); and

 

WHEREAS, Alpha Capital Anstalt has agreed to buy from the Company 5,000,000
restricted shares of its Common Stock at a purchase price of $0.01 per share
contingent on the irrevocable waiver by the Holders of any past and future
dividends on the Series A Stock, without further increase in the stated value
per share; and

 

WHEREAS, the Holders have determined that they will derive future benefit by
acting in this manner and that such future benefit is adequate consideration for
entering into such waiver;

 

IT IS HEREBY AGREED THAT:

 

Effective immediately, the Holders hereby waive all rights they have under
Section 5 of the Certificate of Designation of the Series A Stock both with
respect to dividends which have accrued up to the date of this Waiver and which
may occur on or after the date of the Waiver, in perpetuity.

 

IN WITNESS WHEREOF, the undersigned have executed this Waiver as of this 21st
day of February, 2012.

 

ALPHA CAPITAL ANSTALT

 

By:  /s/ Konrad Ackermann     Name: Konrad Ackermann     Title: Director  

 

SILEAS CORPORATION

 

By:  /s/ Stanley A. Hirschman     Name: Stanley A. Hirschman     Title:
President  

 

Consent/Acknowledgement:

 

The undersigned hereby acknowledges and consents to the terms of this Second
Waiver agreement as required by section 6.11 of the Security Agreement, dated as
of February 20, 2009, between Sileas Corp. ("Debtor") and Longview Fund, L.P.
(the “Lender”).

 

LONGVIEW FUND, L.P.

 

By:  /s/ Peter Benz     Name: Peter Benz     Title: Chairman  

 



 

